Citation Nr: 1125162	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-41 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to July 1974.  He died in September 2006.  The appellant in this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for the cause of the Veteran's death.  

In May 2010, the Board advanced the appellant's case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2010, the Board remanded the matter for additional evidentiary development.  As set forth in more detail below, another remand of this matter is required.  The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The record on appeal reflects that the Veteran died in September 2006.  According to the original certificate of death, the immediate cause of his death was end-stage renal disease.  Chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to death.  An amendment to the September 2006 death certificate lists coronary artery disease with congestive heart failure as the immediate cause of death and COPD as a contributory cause.

In seeking service connection for the cause of the Veteran's death, the appellant contends that the heart condition which caused his death, coronary artery disease with congestive heart failure, had its inception during the Veteran's active service.  She notes that he was seen during service for chest pain.  She further states that the Veteran was treated for heart problems shortly after his military retirement and had a heart attack within a few years.  She recalls that his treating physicians advised then that given the state of his heart at that time, his heart problems had been present for some time.  

The record on appeal establishes that the Veteran served on active duty for more than 23 years, ending with his retirement in July 1974.  His service treatment records show that he sought emergency treatment in March 1967 for a sudden onset of weakness, numbness, and paresthesia in the right arm.  No diagnosis was noted.  In December 1967, he underwent chest X-ray in connection with his complaints of sternal pain.  The study showed no apparent pathology.  

In March 1974, the Veteran was referred for neurological evaluation in connection with his complaints of a tingling sensation in his hands, numbness in his lips, and difficulty obtaining an erection.  It was noted that he had a history of a sudden onset of right arm numbness in March 1967, but that this had resolved.  Neurological examination was normal in all pertinent respects.  Based on several glucose tolerance tests which were described as being mildly abnormal, the Veteran was diagnosed as having early chemical diabetes and possible early diabetic neuropathy.  He was instructed on a 1200 calorie ADA (American Diabetes Association) diet.  

In April 1974, the Veteran completed a dental patient history questionnaire on which reported that had been treated for high blood pressure and diabetes in the past year.  He explained that he was not on any medication, but was using conservative therapy such following a diet to control both problems.  The Board notes that the Veteran's service treatment records are otherwise negative for notations of hypertension.  

On follow-up examination in May 1974, it was noted that the Veteran had done well on his diet and that his numbness had resolved.  

At his June 1974 military retirement medical examination, the Veteran's heart, vascular system, and endocrine system were normal.  Laboratory testing was also normal, with no finding of diabetes.  A chest X-ray and EKG were normal.  The Veteran's blood pressure was 120/80.  The examiner noted that the Veteran had a history of early chemical diabetes treated by diet, controlled.  On a report of medical history, the Veteran denied having or ever having had high blood pressure or heart trouble.  

The post-service record on appeal includes private clinical records showing that in March 1982, approximately eight years after his military retirement, the Veteran sought treatment for a five-year history of angina pectoris and atrial flutter.  He was treated with electrical cardioversion and was digitalized with no resolution.  Later that month, he underwent cardiac catheterization which demonstrated 100 percent obstruction of the diagonal artery, 40 to 50 percent obstruction stenosis of the left circumflex artery, and plaque-like irregularities in the marginal circumflex artery.  In June 1983, the Veteran experienced an acute myocardial infarction.  A repeat cardiac catheterization in June 1983 showed additional obstruction of the arteries.  In July 1983, the Veteran underwent six vessel coronary artery bypass grafting.  Subsequent clinical records show continued notations of atrial fibrillation, as well as notations of a history of hypertension, hypertensive cardiovascular disease, and congestive heart failure.  The record on appeal also contains a diagnosis of new onset diabetes mellitus in February 1998.  

In connection with the appellant's claim of service connection for the cause of the Veteran's death, the RO solicited a VA medical opinion.  In a January 2009 opinion, a VA physician's assistant concluded that it was less likely than not that the Veteran's death from arteriosclerosis, heart disease, and renal failure was caused by or related to his in-service chemical diabetes.  She explained that chemical diabetes was another term for borderline or pre-diabetes.  He did not meet the criteria for a diagnosis of diabetes mellitus in service.  She explained that the post-service medical records show that the Veteran was treated for chronic heart problems beginning in the early 1980s, well prior to his diagnosis of diabetes mellitus in the mid 1990s.  Thus, his diabetes did not develop until well after serious heart disease had been established.  

In its May 2010 remand, the Board noted that the record on appeal did not contain clinical records corresponding to the Veteran's terminal hospitalization.  Because the death certificate had been amended without explanation, the Board directed the RO to obtain these clinical records, then forward the Veteran's claims folder to the VA physicians assistant who provided the January 2009 VA medical opinion for a new opinion based on the additional records.

A review of the record indicates that the RO failed to comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  Although the RO returned the claims folder to the VA physicians assistant, who indicated that no change was warranted in her earlier opinion, it did so before obtaining the records corresponding to the Veteran's terminal hospitalization.  Because the VA physicians assistant did not have the benefit of a review of the entire record, the probative value of her opinion could be diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether the opinion is based upon sufficient facts or data).  

In addition, given the appellant's contentions and the evidence of record, an opinion is necessary in order to ascertain whether the coronary artery disease with congestive heart failure which caused the Veteran's death had its inception during his active service.  38 U.S.C.A. § 5103A(a)(2) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Board also notes that the appellant recalls that the Veteran was treated for a heart condition within one year of his military retirement.  Specifically, she recalls that the Veteran was treated for his heart condition by Richard A. Wagner, M.D., beginning in 1975.  In light of the appellant's reports, the RO contacted Dr. Wagner and requested that he provide records of treatment pertaining to the Veteran from 1975.  Although the record does contain clinical records dated from 1983, some of which are from Dr. Wagner, there are no post-service clinical records dated earlier than 1982.  In a March 2007 letter, Dr. Wagner indicated that he remembered the Veteran very well and had cared for him for many years.  Dr. Wagner indicated, however, that records of treatment from 1975 had been destroyed.  He offered, however, to provide any other additional assistance required.  

The Board notes that service connection for certain diseases, including cardiovascular-renal disease, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In this case, it is unclear whether Dr. Wagner treated the Veteran for heart disease within one year of his separation from service.  Given the presumptive provisions discussed above, as well as Dr. Wagner's stated willingness to provide additional information to VA, the Board finds that soliciting a letter regarding his recollections of treatment of the Veteran in 1975 could produce the evidence needed to substantiate her claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, the RO should contact Richard A. Wagner, M.D., and explain that VA is attempting to assist the appellant in establishing that the Veteran's heart condition was manifest within one year of his separation from active service in July 1974.  Although early records of his treatment of the Veteran are no longer available, request that he provide, to the best of his recollection, details regarding his treatment of the Veteran beginning in 1975, including diagnoses and findings.  

2.  After the above information, if any, is obtained from Dr. Wagner, the RO should forward the Veteran's claims folder to an appropriate medical professional for the purpose of obtaining an opinion addressing the cause of the Veteran's death.  After reviewing the claims folder in its entirety, the medical expert should be asked to provide an opinion as whether it is at least as likely as not that any of the conditions which caused or contributed to the Veteran's death, including coronary artery disease with congestive heart failure, had their inception during the Veteran's period of active duty, were manifest within one year of his military retirement, or were otherwise causally related to his active service.  A complete rationale for all opinions should be provided.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



